Citation Nr: 0900558	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person, and/or of 
being housebound due to disabilities

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to January 
1976.  This case comes to the Board of Veterans Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified at a September 2007 Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of the hearing testimony is a part of the 
claims file.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.  

3.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

4.  The veteran is not over 65 years of age but does have a 
combined disability rating for pension purposes of 60 percent 
though no single disability rated as 100 percent disabling; 
he is rated as permanently and totally disabled for pension 
purposes.  




CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person and being 
housebound are not met.  38 U.S.C.A. §§ 1521, 5107 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and the veteran 
submitted an aid and attendance survey filled out by a 
private physician.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  While no VA 
examination was conducted in association with his claim for 
special monthly pension, none is required as the VA treatment 
records, private physician's aid and attendance survey, and 
sworn testimony are sufficient evidence of the veteran's need 
for aid and attendance.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Special Monthly Pension

Aid and Attendance

Entitlement to a special monthly pension for aid and 
attendance benefits is predicated upon the evidence of record 
showing that the veteran is so helpless as to need regular 
aid and attendance of another person.  A person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.  Where an otherwise eligible veteran is in 
need of regular aid and attendance, an increased rate of 
pension is payable. 38 U.S.C.A. § 1521(d).

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determination, consideration is given 
to such conditions as: inability of the claimant to dress and 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself due to loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination, and 
it is defined as that condition which, through its essential 
character, actually requires that all the disability 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
function, which the claimant is unable to perform, should be 
considered in connection with his contention as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
assistance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a).

The veteran filed his claim for aid and attendance in June 
2005.  For pension purposes, his disabilities include 
amputation of the right great toe rated as 30 percent 
disabling, diabetes mellitus rated as 20 percent disabling, 
peripheral neuropathy of the bilateral lower extremities each 
rated as 10 percent disabling, and an eye condition, 
claudication of the bilateral lower extremities, and a 
bilateral hand condition each not rated for pension purposes.  
His combined disability rating for pension purposes is 60 
percent.

The veteran submitted an Aid and Attendance survey completed 
by a private physician in June 2005.  That survey indicated 
that the veteran had problems walking due to chronic pain and 
had balance problems with the need of assistance in bathing 
and attending to hygiene but was not blind, bedridden, or 
requiring of home nursing care.  He was noted to be able to 
feed himself independently, able to care for the needs of 
nature, able to sit up, and able to travel.

The veteran's VA treatment records indicate that his right 
foot was amputated and that he uses a wheelchair to get 
around and is being trained to use a prosthetic foot with 
which he stated allows him to walk very limitedly outside of 
his house at the September 2007 Travel Board hearing.  
Additionally, at that Travel Board hearing, the veteran 
testified to being able to use a handicapped equipped shower 
in his house for bathing purposes in addition to being able 
to cook for himself using the microwave and being able to 
attend to the call of nature when necessary on his own.

In this case, the criteria for aid and attendance benefits 
are not met.  The evidence of record shows that the veteran 
is not a patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, nor so nearly 
helpless and blind as to need the aid and assistance of 
another person.  

Moreover, the veteran does not establish a factual need for 
aid and attendance. Although he has limited mobility, he is 
nevertheless shown on objective examination and in sworn 
testimony to be capable of dressing himself, keeping himself 
ordinarily clean and presentable and feeding himself.  He can 
attend to the wants and needs of nature and protect himself 
from the hazards and dangers incident to his daily 
environment.  

It is not established that his disabilities render him unable 
to attend to the needs of daily living without the regular 
aid and assistance of another person.  He is independent and 
can manage his own affairs.  Accordingly, the Board concludes 
that the requirements for special monthly pension based upon 
the need for regular aid and attendance of another person 
have not been met.

Housebound

Where a veteran does not meet the qualifications for pension 
at the aid and attendance rate, another special monthly 
pension may be applicable.  In such a situation, under 38 
U.S.C.A. § 1513(a) as combined with 38 U.S.C.A. § 1521(a) and 
(e), a special monthly pension may be paid to a veteran, who 
is 65 years of age or older, meets the service requirement of 
§ 1521, and possesses a minimum disability rating of 60 
percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Normally, this pension benefit is only applicable to veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered 
to be permanently housebound.  However, in Hartness, the 
Court indicated that the intersection of 38 U.S.C.A. § 
1513(a) and 38 U.S.C.A. § 1521 result in a special monthly 
pension being applicable to a veteran with the requisite 
service if, in addition to being at least 65 years old, he or 
she had at least a 60 percent rating, or, is considered 
permanently housebound as defined under 38 U.S.C.A. § 1502(c) 
without the showing of a permanent and total disability.  

In this case, even though the veteran has a combined 
disability rating for pension purposes of 60 percent, since 
the veteran, who was born in March 1957, is not over 65 years 
old, he does not meet the criteria under Hartness.  
Therefore, we must turn to the question of whether he is 
"permanently housebound," i.e. substantially confined to 
his home or immediate premises, need not be considered.  See 
Hartness v. Nicholson, 20 Vet. App. 216 (2006).  

38 C.F.R. § 3.351(d) allows for special monthly pension where 
a veteran who has a disability which is rated as 100 percent 
disabling is also housebound.  However, here, the veteran's 
combined disability rating for pension purposes is only 60 
percent and the highest rated disability is only rated as 30 
percent disabling.  Without having a disability which is 
rated as 100 percent disabling, the criteria for special 
monthly pension based on being housebound are not met.

With regards to each aspect of the claim for special monthly 
pension, the Board has considered the veteran's statements 
and sworn testimony asserting his qualifications for a 
special monthly pension.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

However, the Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).


ORDER

Special monthly pension by reason of the need for regular aid 
and attendance of another person, and/or of being housebound 
due to disabilities is denied



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


